             Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


JAKUB MADEJ
                                                              CIVIL ACTION NO.
                       PLAINTIFF                              3 :20-cv-00991-JCH

V.

YALE UNIVERSITY, YALE HEALTH

                       DEFENDANTS
                                                              SEPTEMBER 15, 2020

                        AFFIDAVIT OF COLLEEN DAVIS, ESQUIRE

        I, Colleen Davis, being duly sworn, depose and say that:

        1.      I am over the age of eighteen years and believe in the obligation of an oath.

        2.      I make this affidavit of my own personal knowledge.

        3.      I am an associate at the law firm of Donahue, Durham & Noonan, P.C. and am

assisting with the representation of the defendants in the above-captioned matter.

        4.      I am also assisting with the representation of the defendants in Madej v. Yale

University, 3:20-cv-00133, an action brought by Jakub Madej against Yale University and several

of its employees.

        5.      On March 4, 2020, Mr. Madej filed a motion for ex parte temporary restraining

order in Madej v. Yale University, 3:20-cv-00133, seeking an order enjoining Yale University

from denying him a prescription for medication. See, ECF No. 28.

        6.      In his motion and the attached affidavit, Mr. Madej made representations regarding

the medical treatment he received from Yale Health.

       7.       By filing that motion and the attached affidavit, Mr. Madej placed his medical

treatment at issue.
             Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 2 of 6



        8.      On March 5, 2020, Patrick M. Noonan, Esq., a partner at Donahue, Durham &

Noonan, P.C., asked me to e-mail the Defendants' Brief in Opposition to Plaintiffs Application

for Temporary Restraining Order, the affidavit of the medical provider, and Mr. Madej's medical

records to the Court and Mr. Madej prior to the telephonic hearing addressing Mr. Madej's motion

for ex parte restraining order that was scheduled to occur that afternoon. A copy of the e-mails,

exclusive of the attachments, are attached hereto as Exhibit A. The e-mail attachments were filed

with the Court under seal. See, Madej v. Yale University, 3:20-cv-00133, ECF No. 32.

       9.       I did not request Mr. Madej's medical records from Yale Health. I have only

received a copy of Mr. Madej's medical records from Yale Health in connection with my assistance

in the representation of the defendants against claims brought by the plaintiff, and only after the

plaintiff placed his medical treatment at issue.

       10.      With the exception of the Court and Mr. Madej, I have not provided a copy of Mr.

Madej's medical records from Yale Health to anyone outside of my law firm.



Dated at Guilford, Connecticut this 15th day of September, 2020.
                                                           z/

                                                        Colleen Noonan Eiavis-,--Esq.


STATE OF CONNECTICUT
                                       ) ss. Guilford
COUNTY OF NEW HAVEN


       Subscribed and sworn to before me this 15111 day of September, 2020.


                                                                CI a               (-1(zifr
                                                        Notary Public
                                                                 Deborah J. Hackett
                                                                   NOTARY PUBLIC
                                                                 State of Connecticut
                                                            My Commission Expires 6/30/2023
                                                   2
          Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 3 of 6



                                        CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court's electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court's CM/ECF System.


                                                                        /s/
                                                               Patrick M. Noonan




                                                 3
Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 4 of 6




           EXHIBIT A
                  Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 5 of 6


Colleen Davis

From:                 Colleen Davis
Sent:                 Thursday, March 5, 2020 2:50 PM
To:                   bernadette_derubeis@ctd.uscourts.gov; 'j.madej@lawsheet.com'
Cc:                   Pat Noonan
Subject:              Madej v. Yale University, 3:20-cv-00133-JCH
Attachments:          20-03-05 Affidavit of Paxton.pdf


All,

Please see attached an affidavit that will be filed under seal, along with a brief in opposition to the plaintiff’s motion for
temporary restraining order. I will send the brief shortly.

Colleen Noonan Davis, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
Tel: 203‐458‐9168
Fax: 203‐458‐4424




                                                               1
                 Case 3:20-cv-00991-JCH Document 21-2 Filed 09/15/20 Page 6 of 6


Colleen Davis

From:                Colleen Davis
Sent:                Thursday, March 5, 2020 2:58 PM
To:                  bernadette_derubeis@ctd.uscourts.gov; 'j.madej@lawsheet.com'
Cc:                  Pat Noonan
Subject:             Madej v. Yale University, 3:20-cv-00133-JCH
Attachments:         20-03-05 Brief Opp to TTs TRO.pdf


All,

Attached is the brief that will be filed under seal momentarily. Thank you.

Colleen Noonan Davis, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
Tel: 203‐458‐9168
Fax: 203‐458‐4424




                                                             1
